Citation Nr: 0818300	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right foot disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 1969 
and from January 1972 to September 1977.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans 
that denied service connection for PTSD and for a fracture of 
the right foot disability.  

Appeals of three other issues-namely, entitlement to service 
connection for a right shoulder injury with arthritis; 
entitlement to service connection for respiratory system 
disease, including asbestosis, mesothelioma, and obstructive 
airways disease-were perfected by the timely filing of a 
notice of disagreement, and after the furnishing of a 
statement of the case, the timely filing of a substantive 
appeal.  But in March 2008, before the case was certified to 
the Board, the veteran submitted a written document notifying 
VA that his appeal with respect to those issues was satisfied 
and that he wished to withdraw that appeal.  38 C.F.R. 
§20.204(a) (an appeal may be withdrawn as to any or all 
issues involved in the appeal but only the appellant or an 
appellant's authorized representative may withdraw an appeal) 
(2007).  Thus, the Board has no jurisdiction over those 
appellate issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.


I.  Manlincon issue

The veteran filed a claim in April 2002 that sought service 
connection for both PTSD and a fracture of the right foot.  
Both claims were denied in a May 2002 rating decision.  In 
August 2002, the veteran filed a timely notice of 
disagreement with respect to both issues.  In May 2003, the 
RO issued a statement of the case (SOC) that addressed only 
the issue of service connection for PTSD.  That May 2003 SOC 
did not address the issue of service connection for a 
fracture of the right foot.  

On the same day that the May 2003 SOC addressing PTSD was 
issued, the RO issued a rating decision that granted service 
connection for a fracture of the left foot (claimed as a 
fracture of the right foot) and assigned a noncompensable 
rating to the left foot disability.  In June 2003, the 
veteran filed a timely appeal as to the assignment of the 
noncompensable disability rating.  An SOC on the issue 
whether a compensable rating should be assigned to the 
service-connected disability of a fracture of the left foot 
(claimed as a fracture of the right foot) was issued in 
September 2004.  No substantive appeal has been filed with 
respect to the disability of a left foot fracture.  

Meanwhile, in June 2003, the veteran filed with the RO a VA 
Form 9 (Appeal to Board of Veterans' Appeals) in which the 
veteran asserted that he was appealing both the PTSD issue 
and the issue of entitlement to service connection for the 
fracture of his right foot.  The RO thereafter certified both 
of those issues to the Board.  

But with respect to the claim for entitlement to service 
connection for the fracture of the veteran's right foot, the 
RO has never issued a statement of the case.  As a result, 
the veteran's June 2003 VA Form 9 that purported to appeal 
that issue to the Board is premature and does not confer any 
jurisdiction to this Board.  38 U.S.C.A. § 7105(a) (West 
2002) (appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished); 38 C.F.R. § 20.200 (an 
appeal consists of a timely-filed notice of disagreement in 
writing, and after a statement of the case has been 
furnished, a timely-filed substantive appeal).  

Since (1) a timely notice of disagreement was filed with 
respect to the issue of entitlement to service connection for 
a fracture of the right foot disability; (2) the record does 
not reflect that a statement of the case has been issued for 
that issue; and (3) the record does not show that the veteran 
has withdrawn that issue in writing, the Board is required to 
remand the claim for entitlement to service connection for a 
fracture of the right foot disability for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

II.  PTSD issue 

The veteran's psychologist advised the veteran to claim 
disability benefits from the Social Security Administration 
(SSA) on the basis of his alcohol dependence and psychiatric 
disabilities.  Thereafter, the veteran told the May 2007 
compensation and pension (C&P) examiner that he received SSA 
disability benefits on the basis of his arthritis and heart.  
Yet, in evaluating the veteran's disabilities, the SSA has 
likely produced evidence of his psychiatric condition.  VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  When the records are maintained by a 
federal record keeper, VA is required to make as many 
requests as are necessary to obtain the relevant records.  
38 C.F.R. § 159(c)(2).  Therefore a remand is necessary for 
the purpose of obtaining such records.  

The veteran has been attending group therapy sessions for his 
psychiatric conditions at the Vet Center in San Juan, the 
Commonwealth of Puerto Rico, and had been receiving periodic 
evaluations by a psychiatrist in the Caribbean Healthcare 
System in San Juan, the Commonwealth of Puerto Rico.  The 
most recent records are dated from June 2007.  The RO/AMC 
should make arrangements to obtain the treatment records 
dated from June 2007 to the present.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (since VA records are deemed to be 
within the control of VA, those records should be made part 
of the record).    

A compensation and pension (C&P) examination was conducted in 
May 2007.  The examiner conducted tests, interviewed the 
veteran, and reviewed the veteran's medical records.  He 
noted that the veteran complained of some symptoms of PTSD.  
Before the examination report was completed in June 2007, the 
C&P examiner reviewed the then-most recent psychiatric note 
(June 1, 2007) that showed that the veteran's treating 
psychiatrist had not diagnosed the veteran with PTSD.  The 
examiner concluded that the veteran did not have a current 
diagnosis of PTSD.  He pointed out that the veteran's test 
results reflected an invalid response and that he had only 
inconsistently been diagnosed with PTSD through the years.  
And he explained that one reason he was resistant to 
diagnosing the veteran with PTSD was because the veteran's 
treating physician had not made a diagnosis of PTSD.  

The May 2007 C&P examination report is inadequate.  The 
examiner was to evaluate the veteran's condition and applying 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders (Fourth ed., Text Revision) (DSM-IV-TR), 
determine whether a diagnosis of PTSD was warranted.  
Instead, the May 2007 C&P examiner decided that since the 
treating psychiatrist had not diagnosed the veteran with 
PTSD, there was no current diagnosis of PTSD.  But the 
treating psychiatrist's notes reflect the medical opinion of 
that examiner.  What is needed from the C&P examination is an 
independent evaluation by that examiner whether the veteran's 
condition meets the diagnostic criteria for PTSD as 
established by the DSM-IV-TR.  In any event, the 
circumstances have changed because after the C&P examination 
report was issued in June 2007, the veteran's treating 
physician listed a diagnosis of PTSD in Axis I of his report.   

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Since the most recent C&P 
examination report is inadequate, an additional opinion is 
needed to determine whether a PTSD diagnosis under the 
diagnostic criteria of the DSM-IV-TR is warranted.  If the 
same examiner is available, that opinion can be obtained 
through an addendum to the May 2007 C&P examination report; 
if not, the RO/AMC should make arrangements to schedule the 
veteran for an examination to determine whether the veteran's 
current symptoms meet the criteria for a PTSD diagnosis under 
the criteria of the DSM-IV-TR, and if so, whether the 
diagnosed PTSD is related to the October 1972 explosion of 
the center gun of Turret Two aboard the U.S.S. Newport News 
(the veteran's claimed stressor verified by his personnel 
records and history of the vessel).  

The veteran is hereby notified that if an examination is 
scheduled, it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the veteran has not been provided with notice 
concerning the evidence necessary to establish the degree of 
disability and effective date of the disability award should 
service connection be granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1. With respect to the claim for 
entitlement to service connection for a 
fracture of the right foot disability, the 
RO/AMC should issue a statement of the 
case and afford the veteran the applicable 
time in which to perfect his appeal and 
proceed accordingly.  

2.  Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  Make arrangements to obtain the 
veteran's disability claim records from 
the Social Security Administration and 
associate those records with the claims 
folder. 

4.  Make arrangements to obtain the 
veteran's group therapy notes from the Vet 
Center in San Juan, the Commonwealth of 
Puerto Rico, and his mental health 
treatment records from the Caribbean 
Healthcare System, in San Juan, the 
Commonwealth of Puerto Rico, dated from 
June 2007, and associate those records 
with the file. 

5.  After the above development has been 
completed, make arrangements to obtain an 
additional medical opinion from the same 
examiner (if he is available) who 
conducted the May 2007 C&P examination 
that provides an opinion whether the 
veteran's psychiatric condition warrants a 
diagnosis of PTSD.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  If further 
examination of the veteran is necessary to 
provide that opinion, the veteran should 
be scheduled for an additional 
examination.  The report should address 
the following matters with complete 
rationale: 

(a) Does the veteran's current condition 
warrant a diagnosis of PTSD under the 
diagnostic criteria of the DSM-IV-TR for 
PTSD?; and if so, (b) Is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the current 
diagnosis of PTSD is related to the 
veteran's verified stressor-namely, the 
October 1972 explosion of the center gun 
of Turret Two aboard the U.S.S. Newport 
News.  

If the same examiner is not available to 
provide an additional report, make 
arrangements for the veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  
The report should address the following 
matters with complete rationale: 

 (a) Does the veteran's current condition 
warrant a diagnosis of PTSD under the 
diagnostic criteria of the DSM-IV-TR for 
PTSD?; and if so, (b) Is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that the current 
diagnosis of PTSD is related to the 
veteran's verified stressor-namely, the 
October 1972 explosion of the center gun 
of Turret Two aboard the U.S.S. Newport 
News.  

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


